 CASE 0:18-cv-03189-DSD-ECW Document 17 Filed 04/22/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                                Civil Action No.: 0:18-cv-03189-DSD-ECW
                             Plaintiff,

      v.

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian
of J.B. and Z.B.,

                             Defendants.


                    STIPULATION TO AMEND COMPLAINT

      IT IS HEREBY STIPULATED AND AGREED by and between counsel

for the appearing parties to the above-captioned matter that Plaintiff, The

Prudential Insurance Company of America may file an Amended Complaint to

add a defendant. A copy of the proposed Amended Complaint is attached hereto

as Exhibit A. A copy of the proposed Amended Complaint showing redlined

changes from the Complaint is attached hereto as Exhibit B.




                                          -1-
 CASE 0:18-cv-03189-DSD-ECW Document 17 Filed 04/22/19 Page 2 of 2



Dated: April 22, 2019            BERENS & MILLER, P.A.

                                 s/Erin K. F. Lisle
                                 Barbara Podlucky Berens, #209788
                                 Erin K. F. Lisle, #238168
                                 Carrie L. Zochert, #291778
                                 80 South 8th Street, Suite 3720
                                 Minneapolis, MN 55402
                                 (612) 349-6171
                                 bberens@berensmiller.com
                                 elisle@berensmiller.com
                                 czochert@berensmiller.com

                                 Attorney for Plaintiff The Prudential
                                 Insurance Company of America


Dated: April 22, 2019            VAN TASSEL LAW FIRM, LLC

                                 s/Dawn C. Van Tassel
                                 Dawn C. Van Tassel, #297525
                                 2900 S. Wayzata Boulevard
                                 Minneapolis, MN 55405
                                 (612) 455-4580
                                 dawn@dawnvantassel.com

                                 INTERPLEADER LAW, LLC

                                 s/Michael J. Hoover
                                 Michael J. Hoover
                                 LA Bar No. 35497
                                 9015 Bluebonnet Blvd.
                                 Baton Rouge, Louisiana 70810
                                 Telephone: (225) 246-8706
                                 Email: michael.hoover@
                                 interpleaderlaw.com

                                 Attorney for Defendant J.B., a minor,
                                 represented herein by Annie L. Davis,
                                 her guardian




                               -2-
